UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                         Before
                         TOZZI, CAMPANELLA, and CELTNIEKS
                                Appellate Military Judges

                            UNITED STATES, Appellee
                                        v.
                         Specialist JARRELL D. SPEIGHT
                          United States Army, Appellant

                                    ARMY 20130837

                     Headquarters, United States Army Alaska
                           Robert Cohen, Military Judge
              Colonel Tyler J. Harder, Staff Judge Advocate (pretrial)
           Colonel Eric L. Christiansen, Staff Judge Advocate (post-trial)


For Appellant: Colonel Kevin Boyle, JA; Major Amy E. Nieman, JA; Captain
Payum Doroodian, JA (on brief).

For Appellee: Major A.G Courie III, JA; Major Daniel D. Derner, JA; Major Daniel
M. Goldberg, JA (on brief).


                                       22 July 2015

                               ----------------------------------
                                SUMMARY DISPOSITION
                               ----------------------------------

TOZZI, Senior Judge:

       A military judge sitting as a general court-martial convicted appellant,
pursuant to his plea, of absence without leave in violation of Article 86 Uniform
Code of Military Justice, 10 U.S.C. §§ 886 (2006) [hereinafter UCMJ]. The military
judge sentenced appellant to a bad-conduct discharge, confinement for four months,
forfeiture of all pay and allowances, and reduction to the grade of E-1. The
convening authority approved the sentence as adjudged. The appellant received one
day of sentence credit.

       This case is before us for review pursuant to Article 66, UCMJ. In his sole
assignment of error, appellant asks this court to provide appropriate relief to remedy
the dilatory post-trial processing of his case. We agree that relief is appropriate and
grant thirty days confinement credit.
SPEIGHT—ARMY 20130837

                             LAW AND DISCUSSION

        The convening authority took action 434 days after the sentence was
adjudged, 379 of which are attributable to the government. The record in this case
consists of one volume, and the trial transcript is 87 pages. Although we find no due
process violation in the post-trial processing of appellant’s case, we must still
review the appropriateness of the sentence in light of the unjustified dilatory post-
trial processing. UCMJ art. 66(c); United States v. Tardif, 57 M.J. 219, 224
(C.A.A.F. 2002) (“[Pursuant to Article 66(c), UCMJ, service courts are] required to
determine what findings and sentence ‘should be approved,’ based on all the facts
and circumstances reflected in the record, including the unexplained and
unreasonable post-trial delay”). See generally United States v. Toohey, 63 M.J. 353,
362-63 (C.A.A.F. 2006); United States v. Ney, 68 M.J. 613, 617 (Army Ct. Crim.
App. 2010); United States v. Collazo, 53 M.J. 721, 727 (Army Ct. Crim. App. 2000).
It took 139 days to transcribe the record in this case, and 126 days for the Staff
Judge Advocate to sign the recommendation after receipt of the authenticated record
of trial. The government provided an explanation in its post-trial submissions for
this delay, citing a backlog of cases and short staffing of court reporters. Despite
this explanation, relief is appropriate as the delay between announcement of
sentence and action could “adversely affect the public’s perception of the fairness
and integrity of the military justice system . . . .” Ney, 68 M.J. at 617.

                                  CONCLUSION

       Upon consideration of the entire record, the findings of guilty are
AFFIRMED. Given the dilatory post-trial processing, however, we affirm only so
much of the sentence as provides for a bad-conduct discharge, confinement for three
months, forfeiture of all pay and allowances, and reduction to the grade of E-1. All
rights, privileges, and property, of which appellant has been deprived by virtue of
that portion of his sentence set aside by this decision, are ordered restored. See
UCMJ arts. 58b(c), and 75(a).

      Judge CAMPANELLA and Judge CELTNIEKS, concur.


                                       FOR
                                        FOR THE
                                            THE COURT:
                                                COURT:




                                       MALCOLM H.
                                       MALCOLM       H. SQUIRES,
                                                         SQUIRES, JR.
                                                                   JR.
                                       Clerk of
                                       Clerk  of Court
                                                 Court




                                         2